DETAILED ACTION

Claim Objections
Claims 4, 6, 12 and 14 are objected to because of the following informalities:  
 	Regarding claims 4 and 6, each depends on claim 3. They are duplicated to each other.
Regarding claims 12 and 14, each depends on claim 11.  Also, they are duplicated to each other. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2007/0223745) in view of Park et al. (US 9,484,768).
 	Regarding claim 1, Feng et al. (“Feng”) teaches a method comprising: 
first broadcasting, by at least one primary speaker of a control panel, a first sound toward a front or a side of the control panel (i.e., a portable audio device 105 with a plastic clip-on stand 100 to couple and hold the device 105 to the housing 110 the audio device 105 comprises a front face 135 operated as a control panel (para. [0035]), speakers around the audio device 105 or side speakers for reflecting or broadcasting sounds (Figure 1, para. [0029] and [0033])); and 
second broadcasting, concurrently with the first broadcasting, by a back speaker that is on a back side of the control panel, a second sound toward the back side of the control panel (i.e., the audio device 105 further comprising a back or rear speaker to dissipate sounds to the rear (para. [0028] and [0032]).
It should be noticed that Feng failed to clearly teach the back speaker is configured on the housing 110 so that the back speaker can be converted as a removable back speaker that is removably attachable to the back side of the audio device or mobile terminal 105. However, Park et al. (“Park”) teaches an electronic device 10, such as a mobile device or terminal, comprising a body 1000, as shown in figures 10 and 11 coupled to area surface of the electronic device 10 and a complex device module 2000 disposed on one area of the body 1000 and connected to the electronic device 10. The body 1000 may be provided as a rear cover to cover the rear surface of the electronic device 10 (col.12, lines 3-50). The body 1000 may be portable and be coupled to the rear surface of the electronic device 10 (col.13, lines 2-5). Park further teaches the complex device module 2000, such as a piezoelectric speaker module as a removable back speaker, may be inserted into the first opening 1100 of the body 1000 which cause the piezoelectric speaker module to be removably attached to the back of the electronic device 10  (col.13, lines 30-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of a removable back speaker that is removably attachable to a back side of the control panel, as taught by Park, into view of Feng in order provide the back speaker with easy removal and to improve sounds reflection to the control panel.
Regarding claim 8, Feng further teaches, in figure 1, a stand 100 with a support members 130 which are configured to maintain the stand 100 in an upright orientation on a support surface (para. [0034]). 
Regarding claim 9, Feng teaches an apparatus (i.e., a portable audio device 105) comprising: 
a memory; and 
a processor communicatively coupled with the memory and configured to:
first broadcast, by at least one primary speaker of a control panel, a first sound toward a front or a side of the control panel (i.e., a portable audio device 105 with a plastic clip-on stand 100 to couple and hold the device 105 to the housing 110 the audio device 105 comprises a front face 135 operated as a control panel (para. [0035]), speakers around the audio device 105 or side speakers (as primary speaker) to reflect or to broadcast sounds (Figure 1, para. [0029] and [0033])); and 
second broadcasting, concurrently with the first broadcasting, by a back speaker that is on a back side of the control panel, a second sound toward the back side of the control panel (i.e., the audio device 105 further comprising a back or rear speaker to dissipate sounds to the rear (para. [0028] and [0032]).
It should be noticed that Feng failed to clearly teach the back speaker is configured on the housing 110 so that the back speaker can be converted as a removable back speaker that is removably attachable to the back side of the audio device or mobile terminal 105. However, Park teaches an electronic device 10, such as a mobile device or terminal, comprising a body 1000, as shown in figures 10 and 11 coupled to area surface of the electronic device 10 and a complex device module 2000 disposed on one area of the body 1000 and connected to the electronic device 10. The body 1000 may be provided as a rear cover to cover the rear surface of the electronic device 10 (col.12, lines 3-50). The body 1000 may be portable and be coupled to the rear surface of the electronic device 10 (col.13, lines 2-5). Park further teaches the complex device module 2000, such as a piezoelectric speaker module as a removable back speaker, may be inserted into the first opening 1100 of the body 1000 which cause the piezoelectric speaker module to be removably attached to the back of the electronic device 10  (col.13, lines 30-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of a removable back speaker that is removably attachable to a back side of the control panel, as taught by Park, into view of Feng in order provide the back speaker with easy removal and to improve sounds reflection to the control panel.
Regarding claim 16, Feng further teaches, in figure 1, a stand 100 with a support members 130 which are configured to maintain the stand 100 in an upright orientation on a support surface (para. [0034]). 
Regarding claim 17, Feng teaches a non-transitory computer-readable medium storing instructions executable by a processor that, when executed, cause to the processor to:
first broadcast, by at least one primary speaker of a control panel, a first sound toward a front or a side of the control panel (i.e., a portable audio device 105 with a plastic clip-on stand 100 to couple and hold the device 105 to the housing 110 the audio device 105 comprises a front face 135 operated as a control panel (para. [0035]), speakers around the audio device 105 or side speakers (as primary speaker) to reflect or to broadcast sounds (Figure 1, para. [0029] and [0033])); and 
second broadcasting, concurrently with the first broadcasting, by a back speaker that is on a back side of the control panel, a second sound toward the back side of the control panel (i.e., the audio device 105 further comprising a back or rear speaker to dissipate sounds to the rear (para. [0028] and [0032]).
It should be noticed that Fong failed to clearly teach the back speaker is configured on the housing 110 so that the back speaker can be converted as a removable back speaker that is removably attachable to the back side of the audio device or mobile terminal 105. However, Park teaches an electronic device 10, such as a mobile device or terminal, comprising a body 1000, as shown in figures 10 and 11 coupled to area surface of the electronic device 10 and a complex device module 2000 disposed on one area of the body 1000 and connected to the electronic device 10. The body 1000 may be provided as a rear cover to cover the rear surface of the electronic device 10 (col.12, lines 3-50). The body 1000 may be portable and be coupled to the rear surface of the electronic device 10 (col.13, lines 2-5). Park further teaches the complex device module 2000, such as a piezoelectric speaker module as a removable back speaker, may be inserted into the first opening 1100 of the body 1000 which cause the piezoelectric speaker module to be removably attached to the back of the electronic device 10  (col.13, lines 30-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of a removable back speaker that is removably attachable to a back side of the control panel, as taught by Park in order provide the back speaker with easy removal and to improve sounds reflection to the control panel.

Claims 2-3, 5, 10-11, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2007/0223745) in view of Park et al. (US 9,484,768) as applied to claims 1, 9 and 17 above, and further in view of Perry (US 2021/0160675).
 	Regarding claims 2, 10, 18, Feng and Park, in combination, teach the audio device, electronic device, such as the mobile terminal, comprising the primary speaker and the removable back speaker for reflection of sounds. Fong and Park, failed to teach the features of at least one primary speaker, the removable back speaker, and one or more microphones in the control panel to communicate with a user through voice commands and corresponding responses. However, Perry teaches a smart speakerphone emergency monitoring system 100, as shown in figure 1. The system 100 includes smart speakerphones 110a to 110c, collectively referred to as smart speakerphones 110 (control panel) wherein each of the smart speakerphones 110 can include one or more microphones and one or more speakers (para. [0027]) and are located, i.e., in a bathroom 112, etc., throughout the property 102 (para. [0024]-[0026]) to detect a sound as a key sound which meets preset criteria, such as pre-programmed set of words or phrases, etc. (para. [0028]). For examples, the smart speakerphone detects a “thud” sound and the word “help” (as voice command) which was spoken by the resident 104, the smart speakerphone determines that both “thud” sound and the word “help” meet the criteria for key sounds as an emergency situation or alarm condition, the smart speakerphone recording the sounds and reported to the monitoring station 120 via the hub 115 (para. [0042]-[0044] and para. [0047]), Perry further teaches the monitoring station 120 initiating a two-way call 126 in order to notify the resident and to broadcast audio responses throughout the property 102 (para. [0050]-0051).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of at least one primary speaker, the removable back speaker, and one or more microphones in the control panel to communicate with a user through voice commands and corresponding responses, as taught by Perry, into view of Feng and Park in order to provide quick and conventional communications to users of the telecommunications network.
	Regarding claims 3, 11, 19, Perry further teaches the smart speakerphone and the monitoring station 120 communicated via the two-way voice call, such as the monitoring station 120 initiated the two-way call 126 and transmitted the notification, confirm, etc. to the resident 104. Perry also teaches the voice of resident 104  can be conveyed from the smart speakerphone to the monitoring station (para. [0049]-[0051]).
Regarding claims 5 and 13, Perry also teaches the communications (i.e., the two-way call from the operator 116 and subsequent to reporting or confirm that emergency help is needed from the resident 104) between an operator 116 in the monitoring station 120 and the resident 104 located at the smart speakerphone 110 via the two-way call (para. [0040], [0049] and [0051]).

Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2007/0223745) in view of Park et al. (US 9,484,768) as applied to claims 1, 9 and 17 above, and further in view of Wang et al. (US 2022/0222688).
 	Regarding claims 2, 10 and 18, Feng and Park, in combination, teach the audio device, electronic device, such as the mobile terminal, comprising the primary speaker and the removable back speaker for reflection of sounds. Fong and Park, failed to teach the features of at least one primary speaker, the removable back speaker, and one or more microphones in the control panel to communicate with a user through voice commands and corresponding responses. However, Wang et al. (“Wang”) teaches one or more client computing devices 110, such as a smartphone, etc., as shown in figures 1 and 2, to request data and obtain data from a remote server (para. [0017]). Wang further teaches the client computing device 110 comprising speaker 204 as a primary speaker microphone 256, as shown in figure 2. The device 110 allows the user to issue voice commands on the microphone 256 as a request of data stored at a remote server, such as the server 140 in figure 1. The data is processed and transmitted back from the server 140 and is received and provided to the user via the speaker 204 (para. [0025]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of at least one primary speaker, the removable back speaker, and one or more microphones in the control panel to communicate with a user through voice commands and corresponding responses, as taught by Wang, into view of Feng and Park in order to provide quick and conventional communications to users of the telecommunications network.

Claims 3-4, 6, 11-12, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2007/0223745) in view of Park et al. (US 9,484,768) as applied to claims 1, 9 and 17 above, and further in view of Smith et al. (US 2013/0278410).
 	Regarding claims 3, 11, 19, Feng and Park, in combination, teach all subject matters as claimed above, except for the features of determining an alarm condition by the control panel; and reporting the alarm condition by the control panel to a monitoring center. However, Smith et al. (“Smith”) teaches an alarm system 200, as shown in figure 2. The alarm system 200 comprises an alarm panel 201 or an alarm panel/controller 300 as shown in figure 3. Smith further teaches that alarm panel to monitor the status of objects or items, such as cars, RVs, motorcycles, etc., and to report any alarm conditions the monitoring center 207 (para. [0015] and [0017]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of determining an alarm condition by the control panel; and reporting the alarm condition by the control panel to a monitoring center, as taught by Smith, into view of Feng and Park in order to provide security to the user premises.
	Regarding claims 4, 6, 12, 14 and 20, Smith further teaches, in figure 3, the alarm panel 300 further comprising multiple communication interface, such as a cellular telephone interface 309 to communicate with the monitoring center in order to send and receive signals (over an established two-way voice call or connection) between the alarm panel 300 and the monitoring center (para. [0020]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2007/0223745) in view of Park et al. (US 9,484,768) and Perry (US 2021/0160675) as applied to claims 1, 3, 6, 11, and 14 above, and further in view of Kerzner (US 2022/0303395).
 	Regarding claims 7 and 15, Feng, Park and Perry, in combination, teach all subject matters as claimed above, except for the feature of a forward-facing camera in the control panel for the two-way video call between the monitoring center and a user. However, Kerzner teaches a monitor control unit 110 for use with a doorbell device 126, as shown in figure 1. The monitor control unit 110, performed as a control panel, may include one or more cameras, microphones, etc. (para. [0029]). The monitor control unit 110 may established a two-way video call and communicated with a central monitoring station 130 so that a service administrator at the central monitoring station 130 can communicate with a visitor at the doorbell device 126 through direction and control of the  monitor control unit 110 (para. [0065]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a forward-facing camera in the control panel for the two-way video call between the monitoring center and a user, as taught by Kerzner, into view of Feng, Park and Perry, in order to provide communications between the user with the remote network operator in either two-way voice and/or video calls.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: September 2022